United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3533
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                      Gary Berry

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: August 7, 2019
                               Filed: August 12, 2019
                                   [Unpublished]
                                   ____________

Before COLLOTON, WOLLMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

      Gary Berry directly appeals after he pled guilty to receipt of child pornography,
and the district court1 sentenced him to a prison term below the calculated Guidelines

      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
range. His counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that Berry’s sentence is substantively unreasonable because the prison term
is greater than necessary to achieve the purposes of sentencing. Counsel also requests
leave to withdraw.

      We conclude that the district court did not impose a substantively unreasonable
sentence. See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en
banc) (sentences are reviewed under deferential abuse-of-discretion standard;
discussing substantive reasonableness); see also United States v. McCauley, 715 F.3d
1119, 1127 (8th Cir. 2013) (noting that when district court has varied below
Guidelines range, it is “nearly inconceivable” that court abused its discretion in not
varying downward further). In addition, having independently reviewed the record
under Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for appeal.
Accordingly, we grant counsel leave to withdraw, and we affirm.
                        ______________________________




                                         -2-